Citation Nr: 0735832	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  06-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from September 1967 to March 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service 
connection for malaria, a left ear hearing loss, and 
tinnitus.  The veteran appealed that decision.

2.  In November 2007, prior to issuance of a decision in the 
appeal, the Board received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issues of service connection for malaria, a left ear hearing 
loss, and tinnitus, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

The veteran was scheduled to appear at a videoconference 
hearing on November 2, 2007.  However, due to his physical 
and mental condition, his representative indicated that he 
was unable to testify.  That day, the Board received a 
statement from the veteran that he wished to withdraw his 
pending claims and to waive his right to testify.  This 
statement constitutes a written withdrawal of the substantive 
appeal with regard to this matter.  Hence, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claim, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).


ORDER

The appeal is dismissed.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


